Exhibit 10.2
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE.  THIS NOTE HAS BEEN TAKEN BY THE REGISTERED
OWNER FOR INVESTMENT, AND WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND
MAY NOT BE SOLD, TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE
THE SECURITIES ACT OF 1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR
OTHER APPLICABLE SECURITIES LAWS.
 


 
VIRTUAL PIGGY, INC.
 
10% SECURED CONVERTIBLE PROMISSORY NOTE DUE 2016
 
U.S. $[_______]
Hermosa Beach, CA
No.: PN-B2015-[___]
          May [_], 2015



 
FOR VALUE RECEIVED, the undersigned, VIRTUAL PIGGY, INC., a Delaware corporation
(the “Company”), hereby promises to pay to the order of [____________________]
or any future holder of this promissory note (the “Payee”), at the principal
office of the Payee set forth herein, or at such other place as the holder may
designate in writing to the Company, the principal sum of [___________] Dollars
(U.S. $[_________]), or such other amount as may be outstanding hereunder (the
“Principal Amount”), together with all accrued but unpaid interest, in such coin
or currency of the United States of America as at the time shall be legal tender
for the payment of public and private debts and in immediately available funds,
as provided in this promissory note (the “Note”).
 
This Note is one of a duly authorized issue of 10% Secured Convertible
Promissory Notes due 2016 of the Company, in aggregate principal amount of up to
Ten Million Dollars ($10,000,000) (the “Promissory Notes”) issued pursuant to
the Securities Purchase Agreement of even date herewith (the “Purchase
Agreement”; capitalized terms used herein without definition shall have the
meanings assigned in the Purchase Agreement).  The Promissory Notes rank equally
and ratably without priority over one another.  No payment, including any
prepayment, shall be made hereunder unless payment, including any prepayment, is
offered with respect to the other Promissory Notes in an amount which bears the
same ratio to the then unpaid principal amount of such Promissory Notes as the
payment made hereon bears to the then unpaid principal amount under this Note.
 
1.             Principal and Interest Payments.
 
(a)           The Company shall repay in full the entire principal balance then
outstanding under this Note plus all accrued and unpaid interest on the first to
occur (the “Maturity Date”) of: (i) March 6, 2016; (ii) such time as there
occurs a Sale Transaction (as defined below) or (iii) the acceleration of the
obligations as contemplated by this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
“Sale Transaction” shall mean (i) the sale or other disposition of all or
substantially all of the Company’s assets, or (ii) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions to which the Company is party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation but excluding any
sale of stock for capital raising purposes) other than a transaction or series
of transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction continue to retain (either by
such voting securities remaining outstanding or by such voting securities being
converted into voting securities of the surviving entity), as a result of shares
in the Company held by such holders prior to such transaction, at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such
transaction or series of transactions.
 
(b)           Interest on the outstanding principal balance of this Note shall
accrue at a rate of ten percent (10.00%) per annum, compounded
quarterly.  Interest on the outstanding principal balance of this Note shall be
computed on the basis of the actual number of days elapsed and a year of three
hundred sixty (360) days and shall be payable on the Maturity Date, upon earlier
prepayment of this Note or in the form of shares of Series B Preferred Stock,
par value $0.0001 per share, of the Company (the “Series B Preferred Stock”)
upon conversion of this Note as set forth in Section 8 below.  Furthermore, upon
the occurrence of an Event of Default, then to the extent permitted by law, the
Company will pay interest to the Payee, payable on demand, on the outstanding
principal balance of this Note from the date of the Event of Default until
payment in full at the rate of fifteen percent (15%) per annum, compounded
quarterly.
 
(c)          The Company may not prepay the outstanding principal amount of this
Note or the interest thereon prior to the Maturity Date (a “Prepayment”) without
the written consent of the Payee, unless the Company shall provide at least ten
(10) days prior written notice of the date on which the Company intends to make
such Prepayment (a “Prepayment Notice”).  Any partial Prepayment shall be
applied first to accrued but unpaid interest and second to unpaid
principal.  Nothing in this Section 1(c) shall limit the right of the Payee to
convert the principal and accrued interest under this Note into Series B
Preferred Stock at any time after receipt of the Prepayment Notice and prior to
the time at which such Prepayment is made.
 
2.             Non-Business Days.  Whenever any payment to be made shall be due
on a non-Business Day, such payment may be due on the next succeeding Business
Day and such next succeeding day shall be included in the calculation of the
amount of accrued interest payable on such date.
 
3.             Security. This Note is secured pursuant to the terms of a
Security Agreement (the “Security Agreement”) between the Company and the
holders of the Promissory Notes of even date herewith by a security interest in
the Collateral (as such term is defined in the Security Agreement).  This Note
is subject to the provisions of the Security Agreement.
 
4.             Subordination of Future Debt; Payment of Dividends. Except as
provided in the Transaction Documents, any debt incurred after the date hereof
to any creditor shall be subordinated to the indebtedness evidenced by this
Note.  The Company shall not declare or pay any dividend or distribution with
respect to any preferred stock or common stock of the Company other than (i) a
pro rata dividend with respect to the common stock payable solely in shares of
common stock or (ii) dividend accruals (but not payments or distributions) on
Company preferred stock pursuant to the terns thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
5.             Representations and Warranties of the Company.  The Company
represents and warrants to the Payee as follows:
 
(a)           The Company has been duly incorporated and is validly existing and
in good standing under the laws of the state of Delaware, with full corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted.
 
(b)           This Note has been duly authorized, validly executed and delivered
on behalf of the Company and is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors' rights generally, and the
Company has full power and authority to execute and deliver this Note and to
perform its obligations hereunder.
 
6.             Events of Default.  The occurrence of any of the following events
shall be an “Event of Default” under this Note:
 
(a)           the Company shall fail to pay the principal or any accrued
interest hereunder or any other Note after the date such payment shall become
due and payable hereunder or thereunder; or
 
(b)           if default shall be made in the performance or observance of any
representation, warranty, covenant, or agreement contained in this Note, in the
Security Agreement or in the Purchase Agreement, or in any other agreement
between the Company and the Payee relating to indebtedness of the Company to the
Payee or any of its affiliates for borrowed money and such default shall have
continued for a period of five (5) days after Company’s receipt of written
notice of such default (unless such default is on account of failure to give a
required notice, in which event such 5 day cure period shall commence with the
date of such default); or
 
(c)           the Company shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the United States Bankruptcy Code (the “Bankruptcy Code”) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under the Bankruptcy Code or under the comparable laws of
any jurisdiction (foreign or domestic), or (vi) take any action under the laws
of any jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           a proceeding or case shall be commenced in respect of the Company
or any of its subsidiaries without its application or consent, in any court of
competent jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of thirty (30) consecutive days or any
order for relief shall be entered in an involuntary case under the Bankruptcy
Code or under the comparable laws of any jurisdiction (foreign or domestic)
against the Company or any of its subsidiaries or action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing shall be
taken with respect to the Company or any of its subsidiaries and shall continue
undismissed, or unstayed and in effect for a period of ninety (90) consecutive
days.
 
7.           Remedies Upon an Event of Default.  If an Event of Default shall
have occurred and shall be continuing, the Payee of this Note may at any time at
its option, (a) declare the entire unpaid principal balance of this Note,
together with all interest accrued hereon, due and payable, and thereupon, the
same shall be accelerated and so due and payable; provided, however, that upon
the occurrence of an Event of Default described in (i) Sections 6(c) and (d),
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Company, the outstanding
principal balance and accrued interest hereunder shall be automatically due and
payable, and (ii) Sections 6(a) and (b) the Payee may exercise or otherwise
enforce any one or more of the Payee’s rights, powers, privileges, remedies and
interests under this Note or applicable law.  No course of delay on the part of
the Payee shall operate as a waiver thereof or otherwise prejudice the right of
the Payee.  No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.
 
8.             Conversion.
 
(a)           General.  The holder of this Note shall have the right at any
time, at such holder’s option, to convert all or any lesser portion of the
Principal Amount plus accrued and unpaid interest thereon into such number of
fully paid and non-assessable shares of Series B Preferred Stock as is
determined by dividing (i) the portion of the Principal Amount to be converted
plus accrued and unpaid interest thereon by (ii) the Conversion Rate (as defined
below) then in effect for this Note. The initial conversion rate shall be
$90.00, such rate to be subject to adjustment in accordance with the provisions
of this Section 8. Such conversion rate in effect from time to time, as adjusted
pursuant to this Section 8, is referred to herein as a “Conversion Rate.”  All
of the remaining provisions of this Section 8 shall apply separately to each
Conversion Rate in effect from time to time with respect to this Note.
 
(b)           Mechanics of Conversion.
 
 
4

--------------------------------------------------------------------------------

 
 
(i)            Such right of conversion shall be exercised by the Payee by
delivering to the Company a conversion notice in the form attached hereto as
Exhibit A (the “Conversion Notice”), appropriately completed and duly signed,
and by surrender not later than two (2) Business Days thereafter of this
Note.  The Conversion Notice shall also contain a statement of the name or names
(with addresses and tax identification or social security numbers) in which the
certificate or certificates for Series B Preferred Stock shall be issued, if
other than the name in which this Note is registered. Promptly after the receipt
of the Conversion Notice, the Company shall issue and deliver, or cause to be
delivered, to the Payee or such Payee’s nominee, a certificate or certificates
for the number of shares of Series B Preferred Stock issuable upon such
conversion. Such conversion shall be deemed to have been effected as of the
close of business on the date of receipt by the Company of the Conversion Notice
(the “Conversion Date”), and the person or persons entitled to receive the
shares of Series B Preferred Stock issuable upon conversion shall be treated for
all purposes as the holder or holders of record of such shares of Series B
Preferred Stock as of the close of business on the Conversion Date.  If the
Payee has not converted the entire principal and interest amount of this Note
pursuant to the Conversion Notice, then the Company shall execute and deliver to
the Payee a new Note instrument identical in terms to this Note, but with a
principal amount reflecting the unconverted portion of this Note.  The new Note
instrument shall be delivered subject to the same timing terms as the
certificates for the Series B Preferred Stock.
 
(ii)           The Company shall effect such issuance of Series B Preferred
Stock within three (3) Business Days following the Conversion Date and shall
transmit the certificates by messenger or reputable overnight delivery service
to reach the address designated by such holder within three (3) Business Days
after the receipt by the Company of such Conversion Notice.  Provided that the
holder complies with all of the provisions of this Note relating to the
conversion hereof, if certificates evidencing the Series B Preferred Stock are
not received by the holder (through no fault or negligence of the holder) within
five (5) Business Days following the Conversion Date, then the holder will be
entitled to revoke and withdraw its Conversion Notice, in whole or in part, at
any time prior to its receipt of those certificates.
 
(d)           Fractional Shares.  The Company shall not be required to issue a
fractional share of Series B Preferred Stock upon conversion of this Note. As to
any fraction of a share which the holder of this Note would otherwise be
entitled to acquire upon such conversion, the Company shall round down such
fractional share to the nearest whole share of Series B Preferred Stock.
 
 (e)           Stock Dividends, Subdivisions and Combinations.  If at any time
while this Note is outstanding, the Company shall:
 
(i)              cause the holders of its Series B Preferred Stock to be
entitled to receive a dividend payable in, or other distribution of, additional
shares of Series B Preferred Stock,
 
(ii)            subdivide its outstanding shares of Series B Preferred Stock
into a larger number of shares of Series B Preferred Stock, or
 
(iii)           combine its outstanding shares of Series B Preferred Stock into
a smaller number of shares of Series B Preferred Stock,
 
 
5

--------------------------------------------------------------------------------

 
 
then in each such case the Conversion Rate shall be multiplied by a fraction of
which the numerator shall be the number of shares of Series B Preferred Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Series B Preferred
Stock outstanding immediately after such event. Any adjustment made pursuant to
clause (i) of this Section 8(e) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution, and any adjustment pursuant to clauses (ii) or (iii)
of this Section 8(e) shall become effective immediately after the effective date
of such subdivision or combination. If any event requiring an adjustment under
this paragraph occurs during the period that a Conversion Rate is calculated
hereunder, then the calculation of such Conversion Rate shall be adjusted
appropriately to reflect such event.
 
(f)            Certain Other Distributions. If at any time while this Note is
outstanding the Company shall take a record of the holders of its Series B
Preferred Stock for the purpose of entitling them to receive any special
dividend or other special distribution of:
 
(i)             cash,
 
(ii)            any evidences of its indebtedness, any shares of stock of any
class or any other securities or property or assets of any nature whatsoever
(other than cash or additional shares of Series B Preferred Stock as provided in
Section 8(e) hereof), or
 
(iii)           any warrants or other rights to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property or assets of any nature whatsoever (in each case set
forth in subparagraphs 8(f)(i), 8(f)(ii) and 8(f)(iii) hereof, the “Distributed
Property”),
 
then upon any conversion of this Note that occurs after such record date, the
holder of this Note shall be entitled to receive, in addition to the shares of
Series B Preferred Stock issuable upon conversion of the Note (the “Conversion
Shares”), the Distributed Property that such holder would have been entitled to
receive in respect of such number of Conversion Shares had the holder been the
record holder of such Conversion Shares as of such record date. Such
distribution shall be made whenever any such conversion is made, but shall, for
avoidance of doubt, not include ordinary course dividend accruals on the Series
B Preferred Stock. In the event that the Distributed Property consists of
property other than cash, then the fair value of such Distributed Property shall
be as determined in good faith by the Board and set forth in reasonable detail
in a written valuation report (the “Valuation Report”) prepared by the Board.
The Company shall give written notice of such determination and a copy of the
Valuation Report to the holder of this Note, and if the holder objects to such
determination within twenty (20) Business Days following the date such notice is
given, the Company shall submit such valuation to an investment banking firm of
recognized national standing selected by the holder of this Note and acceptable
to the Company in its reasonable discretion, whose opinion shall be binding upon
the Company and the holder of this Note. A reclassification of the Series B
Preferred Stock (other than a change in par value, or from par value to no par
value or from no par value to par value) into shares of Series B Preferred Stock
and shares of any other class of stock shall be deemed a distribution by the
Company to the holders of its Series B Preferred Stock of such shares of such
other class of stock within the meaning of this Section 8(f) and, if the
outstanding shares of Series B Preferred Stock shall be changed into a larger or
smaller number of shares of Series B Preferred Stock as a part of such
reclassification, such change shall be deemed a subdivision or combination, as
the case may be, of the outstanding shares of Series B Preferred Stock within
the meaning of Section 8(e).
 
 
6

--------------------------------------------------------------------------------

 
 
(g)           Series B Preferred Stock Reserved. The Company shall at all times
reserve and keep available out of its authorized but unissued Series B Preferred
Stock, solely for issuance upon the conversion of the Promissory Notes, such
number of shares of Series B Preferred Stock as shall from time to time be
issuable upon the conversion of all the Promissory Notes at the time
outstanding.
 
9.             Other Provisions Applicable to Adjustments. The following
provisions shall be applicable to the making of adjustments of the number of
shares of Series B Preferred Stock into which this Note is convertible and the
current Conversion Rate provided for in Section 8:
 
(a)           When Adjustments to Be Made. The adjustments required by Section 8
shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that any adjustment to the Conversion Rate that
would otherwise be required may be postponed (except in the case of a
subdivision or combination of shares of the Series B Preferred Stock, as
provided for in Section 8(e)) up to, but not beyond the Conversion Date if such
adjustment either by itself or with other adjustments not previously made adds
or subtracts less than 1% of the shares of Series B Preferred Stock into which
this Note is convertible immediately prior to the making of such adjustment. Any
adjustment representing a change of less than such minimum amount (except as
aforesaid) which is postponed shall be carried forward and made as soon as such
adjustment, together with other adjustments required by Section 8 and not
previously made, would result in a minimum adjustment or on the Conversion Date.
For the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence.
 
(b)           Fractional Interests. In computing adjustments under Section 8,
fractional interests in Series B Preferred Stock shall be rounded down to the
nearest whole share of Series B Preferred Stock.
 
(c)           When Adjustment Not Required. If the Company undertakes a
transaction contemplated under Section 8(f) and as a result takes a record of
the holders of its Series B Preferred Stock for the purpose of entitling them to
receive a dividend or distribution or subscription or purchase rights or other
benefits contemplated under Section 8(f) and shall, thereafter and before the
distribution to stockholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights or other benefits
contemplated under Section 8(f), then thereafter no adjustment shall be required
by reason of the taking of such record and any such adjustment previously made
in respect thereof shall be rescinded and annulled.
 
(d)           Escrow of Stock. If after any property becomes distributable
pursuant to Section 8 by reason of the taking of any record of the holders of
Series B Preferred Stock, but prior to the occurrence of the event for which
such record is taken, a holder of this Note converts this Note during such
period, the holder of this Note shall continue to be entitled to receive any
shares of Series B Preferred Stock issuable upon conversion under Section 8 by
reason of such adjustment (as if this Note were not yet converted) and such
shares or other property shall be held in escrow for the holder of this Note by
the Company to be issued to holder of this Note upon and to the extent that the
event actually takes place. Notwithstanding any other provision to the contrary
herein, if the event for which such record was taken fails to occur or is
rescinded, then such escrowed shares shall be canceled by the Company and
escrowed property returned to the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
10.           Replacement.  Upon receipt of a duly executed, notarized and
unsecured written statement from the Payee with respect to the loss, theft or
destruction of this Note (or any replacement hereof), and, if requested by the
Company, an indemnity bond customary in the industry, or, in the case of a
mutilation of this Note, upon surrender and cancellation of such Note, the
Company shall issue a new Note, of like tenor and amount, in lieu of such lost,
stolen, destroyed or mutilated Note.
 
11.           Parties in Interest, Transferability.  This Note shall be binding
upon the Company and its successors and permitted assigns and the terms hereof
shall inure to the benefit of the Payee and its successors and assigns. This
Note may be transferred or sold, subject to the provisions of Section 19 of this
Note, or pledged, hypothecated or otherwise granted as security by the Payee.
 
12.           Amendments.  This Note may not be modified or amended in any
manner except in writing executed by the Company and the Payee.
 
13.           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a Business Day during normal
business hours where such notice is to be received), or the first Business Day
following such delivery (if delivered other than on a Business Day during normal
business hours where such notice is to be received) or (b) on the second
Business Day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.  The Company will give written notice to the Payee
at least twenty (20) days prior to the date on which dissolution, liquidation or
winding-up will take place and in no event shall such notice be provided to the
Payee prior to such information being made known to the public.  Notices to the
Payee shall be made to the address set forth in the Purchase Agreement.  Notices
to the Company shall be made to the following:
 
Address of the Company:
Virtual Piggy, Inc.
 
1221 Hermosa Avenue, Suite 210
 
Hermosa Beach, CA 90254
 
Fax (310) 634-1246
 
Attention: Joseph Dwyer





with a copy to:
Wiggin and Dana LLP
 
Two Stamford Plaza
 
281 Tresser Boulevard
 
Stamford, CT 06901
 
Fax (203) 363-7676
 
Attention:  Michael Grundei, Esquire



 
8

--------------------------------------------------------------------------------

 
 
14.           Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to the choice of law provisions.  This Note shall not be interpreted or
construed with any presumption against the party causing this Note to be
drafted.
 
15.           Headings.  Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
 
16.           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Payee’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Note.  Amounts set forth or provided
for herein with respect to payments and the like (and the computation thereof)
shall be the amounts to be received by the Payee and shall not, except as
expressly provided herein, be subject to any other obligation of the Company (or
the performance thereof).  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Payee and
that the remedy at law for any such breach may be inadequate.  Therefore the
Company agrees that, in the event of any such breach or threatened breach, the
Payee shall be entitled, in addition to all other available rights and remedies,
at law or in equity, to such equitable relief, including but not limited to an
injunction restraining any such breach or threatened breach, without the
necessity of showing economic loss and without any bond or other security being
required.
 
17.           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Payee in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
18.           Enforcement Expenses.  The Company agrees to pay all costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys' fees and expenses.
 
19.           Compliance with Securities Laws.  The Payee of this Note
acknowledges that this Note is being acquired solely for the Payee’s own account
and not as a nominee for any other party, and for investment, and that the Payee
shall not offer, sell or otherwise dispose of this Note other than in compliance
with the laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission.  This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with
legends, as applicable, in substantially the following form:
 
 
9

--------------------------------------------------------------------------------

 
 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE.  THIS NOTE HAS BEEN TAKEN BY THE REGISTERED
OWNER FOR INVESTMENT, AND WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND
MAY NOT BE SOLD, TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE
THE SECURITIES ACT OF 1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR
OTHER APPLICABLE SECURITIES LAWS.”
 
20.           Severability.  The provisions of this Note are severable, and if
any provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.
 
21.           Consent to Jurisdiction.  Each of the Company and the Payee (i)
hereby irrevocably submits to the jurisdiction of the United States District
Court sitting in the District of Delaware and the courts of the State of
Delaware for the purposes of any suit, action or proceeding arising out of or
relating to this Note and (ii) hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such court, that the suit, action or proceeding is brought
in an inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Each of the Company and the Payee consents to process being served in
any such suit, action or proceeding by mailing a copy thereof to such party at
the address set forth in Section 13 hereof and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
in this Section 21 shall affect or limit any right to serve process in any other
manner permitted by law.
 
22.           Company Waivers.
 
(a)           Except as otherwise specifically provided herein, the Company and
all others that may become liable for all or any part of the obligations
evidenced by this Note, hereby waive presentment, demand, notice of nonpayment,
protest and all other demands and notices in connection with the delivery,
acceptance, performance and enforcement of this Note, and do hereby consent to
any number of renewals of extensions of the time or payment hereof and agree
that any such renewals or extensions may be made without notice to any such
persons and without affecting their liability herein and do further consent to
the release of any person liable hereon, all without affecting the liability of
the other persons, firms or Company liable for the payment of this Note, AND DO
HEREBY WAIVE TRIAL BY JURY.
 
(b)           No delay or omission on the part of the Payee in exercising its
rights under this Note, or course of conduct relating hereto, shall operate as a
waiver of such rights or any other right of the Payee, nor shall any waiver by
the Payee of any such right or rights on any one occasion be deemed a waiver of
the same right or rights on any future occasion.
 
 
10

--------------------------------------------------------------------------------

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed and delivered this Promissory Note
as of the date first written above.
 
 
 
 

 
VIRTUAL PIGGY, INC.
                                   
By:
       
Name: Joseph Dwyer
     
Title: Chief Financial Officer
         

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF CONVERSION NOTICE
 
(To be executed by the registered holder in order to convert the Note)
 
The undersigned hereby irrevocably elects to convert the principal and interest
under the 10% Secured Convertible Promissory Note due 2016 (the “Note”) of
Virtual Piggy, Inc., a Delaware corporation (the “Company”), due March 6,
2016 held by the undersigned into shares of Series B Preferred Stock, according
to the terms and conditions of the Note and the conditions hereof, as of the
date written below. The undersigned hereby requests that certificates for the
shares of Series B Preferred Stock to be issued to the undersigned pursuant to
this Conversion Notice be issued in the name of, and delivered to, the
undersigned or its designee as indicated below. If the shares of Series B
Preferred Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto. A copy of the Note being converted is attached hereto (and the original
Note shall be transmitted to the Company pursuant to the terms thereof).  All
capitalized terms used in this Conversion Notice, but not otherwise defined
herein shall have the meanings assigned in the Note.
 
 
 

 
Date of Conversion (Date of Notice)
   
Principal Amount of Note to be Converted
   
Principal Amount of Note not to be Converted (Principal Amount Remaining after
Conversion)
   
Amount of accumulated and unpaid interest on principal amount of Note to be
Converted
   
Number of shares of Series B Preferred Stock to be Issued (including conversion
of accrued but unpaid interest on Notes to be Converted)
   
Applicable Conversion Value
 
Conversion Information:  [NAME OF HOLDER]
       

 
 
13

--------------------------------------------------------------------------------

 


Address of Holder:
     
 
   
 
           
Issue Series B Preferred Stock to (if different than above):
 
Name:
         
Address:
         
 
         
Tax ID #:
   

 
 
 
 
 

         
Name of Holder
                   
By:
   
Name:
 
Title:
 

 
 
14

--------------------------------------------------------------------------------